Title: William A. Burwell to Thomas Jefferson, 22 May 1820
From: Burwell, William Armistead
To: Jefferson, Thomas


					
						Dr Sir
						Lynchburg. May 22d 1820
					
					Mr Hepburn is at this time engaged on a Mill about 12 Miles from this place; I cannot learn exactly the place; But I have left the letter for him with Daniel Brown who expects to See him in a few days & has promised to give you the earliest answer; I have also requested him to State the necessity of his visiting you without delay, & have very little doubt you will See him Shortly—I have Sent Gill back & given him instructions to take special care of the horse—In return for your kindness I beg you to accept my Sincere thanks—that you may continue to enjoy every blessing is the Sir first wish of my heart—your friend
					
						
							W. A Burwell
						
					
				